DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Sugihara USPG Pub No.: US 2018/0295314.
Regarding Claim 5, Yamaguchi teaches an image forming apparatus (seen in figure 1, 1) comprising: 
an image forming portion (20) configured to form a toner image; 
a first collecting container (210) provided detachably mountable to a first mounting portion [0027] and configured to collect residual toner discharged from said image forming portion (seen in figure 2); 
a second collecting container (220) provided detachably mountable to a second mounting portion [0027] and configured to collect the residual toner discharged from said image forming portion (seen in figure 2); 
a feeding device (130, 140, and 150) configured to feed the toner, discharged from said image forming portion, to said first collecting container and said second collecting container (seen in figures 1 and 2); 
a controller configured to control said feeding device (see figure 5 which shows a controller for the feeding device motors), wherein in a case that said first collecting container becomes full when said feeding device feeds the toner to said first collecting container during image formation, said controller is constituted so as to control said feeding device so that a feeding destination of the toner is switched from said first collecting container to said second collecting container and is constituted so as to be control said image forming portion so that an image forming operation is continued (seen in figure 6A in which the first container is filled and the shutter to the container moves to the closed state, and waste toner is exclusively transferred to the second container); 
and a notifying device (UI 23) configured to notify, in a case that one of said first collecting container and said second collecting container becomes full, information prompting exchange of said collecting container which becomes full and identifying said collecting container to be exchanged (taught in [0019] and [0066]-[0067]). 
Yamaguchi does not explicitly teach: a first seal, on which a first discrimination mark is displayed, provided at a position corresponding to said first mounting portion and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (Yamaguchi does teach the notifying device in that displays replacement information in [0066]-[0067]); and a second seal, on which a second discrimination mark is displayed, provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device.  Yamaguchi also does not explicitly teach said collecting container to be exchanged by indicating said first discrimination mark or said second discrimination mark.
However, Sugihara teaches a first seal, on which a first discrimination mark is displayed, (see [0039] and figure 3, in which the color of any one of the doors for the containers serves as a first mark) provided at a position corresponding to said first mounting portion (see in figure 3) and configured to identify first discrimination information for discriminating said first collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface); and a second seal, on which a second discrimination mark is displayed, (see [0039] and figure 3, in which the color of any one of the doors for the containers, other than the previously discussed first door, serves as a second mark) provided at a position corresponding to said second mounting portion and configured to identify second discrimination information for discriminating said second collecting container notified by said notifying device (see [0039] and figure 3 in which the doors are the same color as they are depicted on the user interface).   Sugihara also teaches maintenance of a specific container within an image forming apparatus through a notifying device (figure 3, 1) configured to notify, in a case that one of a plurality of containers needs maintenance, information prompting exchange of one of the plurality of containers which becomes full and identifying said collecting container to be exchanged by indicating a discrimination mark associated with the one of the plurality of containers (seen in figure 3 and described in [0039]).  It would have been obvious to one skilled in the art at the time of filing to have modified the waste toner containers of Yamaguchi with the markings of Sugihara, and to display said markings on a user interface to correspond to the container or containers in need of replacement, in order to make exchanging containers an easier more automated process for the user (see Sugihara [0005]-[0007] which discusses using visual aids to make the exchange process easier for the user).  
Regarding Claim 3, Sugihara, as applied above, teaches an image forming apparatus according to Claim 5, further comprising a common door (4) configured to open and close said first mounting portion and said second mounting portion, wherein said first mark and said second mark are provided on an inside surface of said common door (seen in figure 3).
Regarding Claim 4, Sugihara, as applied above, teaches an image forming apparatus according to Claim 3, wherein said common door is rotatable about a rotational axis extending along a widthwise direction crossing an up-down direction at a lower portion thereof (see in figure 3).
Regarding Claim 7, Sugihara, as applied above, teaches an image forming apparatus according to Claim 4, wherein said common door is provided at a lower portion of the image forming apparatus body (see figure 4, in which the toner containers are lower than the relative highest portion of the apparatus.  Broadly, this meets the claim.  Applicant could overcome this rejection by being more specific about what the position of a lower portion entails.  Also, note that Kamimura et al. USPG Pub. No.: US 2006/0018671, cited below, discloses a common door that is at the bottom of the device which would be motivated if one of ordinary skill in the art desired a vertical configuration for larger, all-inclusive developing cartridges.  Therefore, this reference would be used in a potential 103 rejection of claim 7). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. USPG Pub. No.: US 2010/0080579 in view of Sugihara USPG Pub No.: US 2018/0295314 in view of Kamimura et al. USPG Pub. No.: US 2006/0018671.
Regarding Claim 8, Yamaguchi and Sugihara, as applied above, teach the image forming apparatus according to Claim 5, but do not explicitly teach wherein said first discrimination mark and said second discrimination mark are characters.  However, Kamimura teaches wherein said first discrimination mark and said second discrimination mark are characters (see in figure 10; broadly, a character is any distinguishable marking or symbol).  It would have been obvious to one of ordinary skill in the art to have modified the color seal system of Sugihara with the line character system of Kamimura in order to further distinguish the toner bottles to correctly insert the correct one (see Kamimura [0006]-[0010]). 
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
Applicant argues (p.5): “In contrast to Applicant's claimed invention, however, Sugihara does not teach or suggest using a first seal on which a first discrimination mark is displayed and a second mark on which a second discrimination mark is displayed, and a notifying device that notifies information prompting exchange of a full collecting container by indicating the first or second discrimination mark. As understood, Sugihara merely provides a display 12 to notify a user of the toner container 3 to be replaced (see paragraph [0054] etseq.)”
Contrary to the applicant’s arguments, Examiner respectfully contends that Sugihara does teach multiple color marking on multiple seals respectively as discussed above.  The seals and their markings can clearly be seen in figure 3, on a notification display.  Although the display in Sugihara is for empty toner containers, the control of container replacement is being applied to modify figures 6A, 6B, 7A, and 7B of Yamaguchi, which teaches a full container needing to be replaced with an empty one.  For these reasons the rejection of claim 5 in its amended form stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852